DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10th, 2022 has been entered.
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on January 10th, 2022, has been entered. 
Upon entrance of the Amendment, claims 1, 11, 15, 18, and 20 were amended, claims 21-23 were added, and claims 5-7 and 16-17 were cancelled. Claims 1-4, 8-15, and 18-23 are currently pending. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 15, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-9, 12-13, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeng et al. (U.S. Patent No. 10,784,220).
Regarding to claim 1, Jeng teaches a semiconductor device, comprising:
a first substrate comprising:
a first conductive structure (Fig. 54, , please also see the attached reproduced figure with annotations);
a first body over the first conductive structure and comprising an inner sidewall defining a cavity in the first body (Fig. 54, please also see the attached reproduced figure with annotations);
a first interface dielectric over the first body (Fig. 54, please also see the attached reproduced figure with annotations); and
a first internal interconnect in the first body and the first interface dielectric, and coupled with the first conductive structure, wherein the first internal interconnect extends into the first interface dielectric and contacts a lateral side of the first interface dielectric (Fig. 54, please also see the attached reproduced figure with annotations);
a second substrate over the first substrate and comprising:
a second interface dielectric (Fig. 54, please also see the attached reproduced figure with annotations);
a second body over the second interface dielectric (Fig. 54, please also see the attached reproduced figure with annotations); and
a second conductive structure over the second body and comprising a second internal interconnect in the second body and the second interface dielectric, wherein the second internal interconnect extends into the second interface dielectric and contacts a lateral side of the second interface dielectric (Fig. 54, please also see the attached reproduced figure with annotations); and
an electronic component in the cavity (Fig. 54, please also see the attached reproduced figure with annotations);
wherein the second internal interconnect is directly coupled with the first internal interconnect at an interface between the first internal interconnect and the second internal interconnect, wherein a width of the first internal interconnect at the interface is substantially equal to a width of the second internal interconnect at the interface (Fig. 54, please also see the attached reproduced figure with annotations).

    PNG
    media_image1.png
    661
    1614
    media_image1.png
    Greyscale


Regarding to claim 2, Jeng teaches one side of the first internal interconnect is coplanar with one side of the first interface dielectric (Fig. 54, the bottom side of the first internal interconnect is coplanar with the lower side of the first interface dielectric 610).
Regarding to claim 3, Jeng teaches one side of the second internal interconnect is coplanar with one side of the second interface dielectric (Fig. 54).

    PNG
    media_image2.png
    709
    937
    media_image2.png
    Greyscale

Regarding to claim 4, Jeng teaches a top side of the first internal interconnect contacts a bottom side of the second internal interconnect (Fig. 54).
Regarding to claim 8, Jeng teaches the first internal interconnect protrudes from the first body into the first interface dielectric (Fig. 54).
Regarding to claim 9, Jeng teaches the second internal interconnect protrudes from the second body into the second interface dielectric (Fig. 54).
Regarding to claim 12, Jeng teaches the second interface dielectric contacts the first interface dielectric and the electronic component (Fig. 54, the second interface dielectric contacts the first interface dielectric via the internal interconnects, and with the electronic component via the body. The claim does not require direct contacts).
Regarding to claim 13, Jeng teaches the first body comprises silicon (column 18, lines 7-10).
Regarding to claim 15, Jeng teaches asemiconductor device, comprising:
a first substrate comprising:
a first conductive structure (Fig. 54, , please also see the attached reproduced figure with annotations);
a first body over the first conductive structure (Fig. 54, , please also see the attached reproduced figure with annotations);
a first interface dielectric over the first body (Fig. 54, , please also see the attached reproduced figure with annotations); and
a first internal interconnect in the first body and the first interface dielectric, and coupled with the first conductive structure, wherein a top side of the first internal interconnect is recessed from a top side of the first interface dielectric (Fig. 54, , please also see the attached reproduced figure with annotations);
a second substrate over the first substrate and comprising:
a second interface dielectric (Fig. 54, , please also see the attached reproduced figure with annotations);
a second body over the second interface dielectric (Fig. 54, , please also see the attached reproduced figure with annotations);
a second conductive structure over the second body and comprising a second internal interconnect in the second body and the second interface dielectric, wherein a bottom side of the second internal interconnect is recessed from a bottom side of the second interface dielectric (Fig. 54, , please also see the attached reproduced figure with annotations);
an electronic component in the first body (Fig. 54, , please also see the attached reproduced figure with annotations); and
an interconnect material coupled with the first internal interconnect and the second internal interconnect, wherein the interconnect material extends into the first interface dielectric and into the second interface dielectric (Fig. 54, , please also see the attached reproduced figure with annotations);
wherein the first interface dielectric contacts the second interface dielectric (Fig. 54, the first interface dielectric contacts the second interface dielectric via the interconnect material, the claim does not require a direct contact).

    PNG
    media_image3.png
    715
    1635
    media_image3.png
    Greyscale

Regarding to claim 18, Jeng teaches a method, comprising:
providing a first substrate comprising a first conductive structure, a first body over the first conductive structure and comprising an inner sidewall defining a cavity in the first body, a first interface dielectric over the first body, and a first internal interconnect in the first body and the first interface dielectric and coupled with the first conductive structure, wherein the first internal interconnect extends into the first interface dielectric and contacts a lateral side of the first interface dielectric (Fig. 54, please also see the attached reproduced figure with annotations);
providing a second substrate over the first substrate and comprising a second interface dielectric, a second body over the second interface dielectric, and a second conductive structure over the second body and comprising a second internal interconnect in the second body and the second interface dielectric, wherein the second internal interconnect extends into the second interface dielectric and contacts a lateral side of the second interface dielectric (Fig. 54, please also see the attached reproduced figure with annotations);
providing an electronic component in the cavity (Fig. 54, please also see the attached reproduced figure with annotations); and
directly coupling the second internal interconnect with the first internal interconnect at an interface between the first internal interconnect and the second internal interconnect, wherein a width of the first internal interconnect at the interface is substantially equal to a width of the second internal interconnect at the interface (Fig. 54, please also see the attached reproduced figure with annotations).

    PNG
    media_image1.png
    661
    1614
    media_image1.png
    Greyscale



Regarding to claim 19, Jeng teaches top side of the first internal interconnect contacts a bottom side of the second internal interconnect (Fig. 54).
Regarding to claim 20, Jeng teaches the second internal interconnect is directly coupled with the first internal interconnect via annealing (Fig. 54, soldering is a thermal process, thus it is considered annealing). 

    PNG
    media_image2.png
    709
    937
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jeng et al. (U.S. Patent No. 10,784,220),  as applied to claim 15 above, in view of Wu et al. (U.S. Patent No. 10,319,607).
Regarding to claim 22, Jeng does not explicitly disclose the interconnect material comprises tin. Wu teaches an interconnect material comprises tin (column 4, lines 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeng in view of Wu to comprise tin in the interconnect material in order to obtain a desired level of resistivity and to increase reliability.
Allowable Subject Matter
Claims 10-11, 14, 21, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 10, the prior art fails to anticipate or render obvious the claimed limitations including “the first body comprises a first inorganic material, and the first interface dielectric comprises a second inorganic material different than the first inorganic material” in combination with the limitations recited in claim 1.
Regarding to claim 11, the prior art fails to anticipate or render obvious the claimed limitations including “the first interface dielectric directly contacts the second interface dielectric” in combination with the limitations recited in claim 1.
Regarding to claim 14, the prior art fails to anticipate or render obvious the claimed limitations including “the first body comprises glass” in combination with the limitations recited in claim 1.
Regarding to claim 21, the prior art fails to anticipate or render obvious the claimed limitations including “the first interface dielectric directly contacts the second interface dielectric” in combination with the limitations recited in claim 15.
Regarding to claim 23, the prior art fails to anticipate or render obvious the claimed limitations including “the first interface dielectric directly contacts the second interface dielectric” in combination with the limitations recited in claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828